Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 19-24 and 27-32 would be allowable if rewritten, amended, or by submitting an approved terminal disclaimer to overcome the double patenting rejection(s) set forth in this Office action.
Claims 25-26 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 19 and 27, the prior art of record does not teach, suggest, or disclose the claim limitation “averaging the dimensional ratios associated with the plurality of architectural elements” in combination with the claim limitation “assigning a scale of the plurality of architectural elements by matching the average dimensional ratio to an externally referenced known industry standard architectural element based on a closest dimensional ratio” and further in combination with all of the other recited claim limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-24 and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, and 15-18 of U.S. Patent No. 11,276,229 in view of Oh (U.S. PG-PUB 2004/0196282, 'OH'). See the table below for further explanation for the double patenting rejection(s).
Patent Number 11,276,229
Instant Application
Differences Explained
Claim 1. A method of scaling a multi-dimensional building model, the method comprising: 
Claim 19. A method of scaling a multi-dimensional building model, the method comprising: 
These preambles are exactly the same.

receiving the multi-dimensional building model, wherein
OH discloses “… a … method of interactively editing objects in a panoramic image. The method includes the steps of receiving an image panorama with a defined point source, creating a [3-D] model of the scene using features of the visual scene and the point source …” 
(¶ [0014]).
constructing 
the multi-dimensional building model based on building object imagery;

the multi-dimensional building model is constructed based on building object imagery;
These limitations are essentially the same.
selecting 

a plurality of architectural elements within a planar surface of 
the building object imagery;
extracting a dimensional ratio for 
a plurality of architectural elements within 

the building object imagery;
BHOSALE discloses extracting a dimensional ratio: “… at block 260, the scaled height p of the scaled avatar 115 is calculated at block 260. … the ratio of the tagged objects 110, 120 determines the scaling factor/ratio (q/n). At block 270, the original avatar 105 is scaled [by] the calculation at block 260 and scaled to the scaled avatar 115 for entry into VWB.” (FIGS. 1-2, ¶ [0021]). The Examiner asserts that it is obvious to a person having ordinary skill in the art that ‘architectural elements’ frequently lie within a ‘planar surface’ of a structure, such as walls, roofs, eaves, etc.
calculating a scale factor of the multi-dimensional building model according to an average scaling of the selected architectural elements; and
averaging the dimensional ratios associated with the plurality of architectural elements;
The Examiner asserts that this previously allowable limitation is essentially reworded in the context of the instant application, and is functionally equivalent to the previous limitation.
determining a scale of each selected architectural element 

by matching a respective selected architectural element 
to an externally referenced known industry standard architectural element based on a closest dimensional ratio;
assigning a scale of the plurality of architectural elements 
by matching the average dimensional ratio 
to an externally referenced known industry standard architectural element based on a closest dimensional ratio; and
Determining => assigning. The Examiner asserts that each ‘architectural element’ has a ratio which may be averaged amongst the various ‘architectural elements’.
scaling the multi-dimensional building model based on the scale factor.
scaling the multi-dimensional building model based on the scale.
These limitations are essentially the same.
Claim 1. … selecting a 

plurality of architectural elements within a planar surface of the building object imagery;
Claim 20. The method of claim 19, wherein the 
plurality of architectural elements [is] within a planar surface of the building object imagery.
These limitations are essentially the same.
Claim 6. The method of claim 1, wherein matching based on the closest dimensional ratio further comprises matching within a threshold.
Claim 21. The method of claim 19, wherein matching based on the closest dimensional ratio further comprises matching within a threshold.
These limitations are exactly the same.
Claim 7. The method of claim 6, wherein the threshold is less than 

five percent of the dimensional ratio of the selected 


architectural element.
Claim 22. The method of claim 21, wherein the threshold is less than 
five percent of a dimensional ratio of the externally referenced known industry standard 
architectural element.
These limitations are essentially the same.
Claim 8. The method of claim 6, wherein the threshold is less than one percent of the 
dimensional ratio of the 
selected 

architectural element.
Claim 23. The method of claim 21, wherein the threshold is less than one percent of a dimensional ratio of the externally referenced known industry standard 
architectural element.
These limitations are essentially the same.
Claim 9. The method of claim 1, wherein matching the respective selected architectural element 
to the externally referenced known industry standard architectural element further comprises: 
comparing a dimensional ratio of the respective selected architectural element 
to a plurality of dimensional ratios of the externally referenced known industry standard elements; and selecting a dimensional ratio that is closest to a dimensional ratio of the plurality of dimensional ratios of the externally referenced known industry standard elements.
Claim 24. The method of claim 19, wherein matching the average dimensional ratio 

to the externally referenced known industry standard architectural element further comprises: 
comparing the average dimensional ratio 

to a plurality of dimensional ratios of externally referenced known industry standard architectural elements; selecting a dimensional ratio that is closest to a dimensional ratio of the plurality of dimensional ratios of the externally referenced known industry standard elements.
These limitations are essentially the same.
Claim 10. One or more non-transitory computer readable medium storing instructions that, when executed, cause a processor to execute operations comprising:
Claim 27. One or more non-transitory computer readable medium storing instructions that, when executed, cause a processor to execute operations comprising:
These limitations are exactly the same; the double patenting analysis is the same as that between patented claim 1 and instant claim 19.
Claim 10. … selecting a 


plurality of architectural elements within a planar surface of the building object imagery;
Claim 28. The one or more non-transitory computer readable medium of claim 27, wherein the 
plurality of architectural elements [is] within a planar surface of the building object imagery.
These limitations are essentially the same.
Claim 15. The one or more non-transitory computer readable medium of claim 10, wherein matching …
Claim 29. The one or more non-transitory computer readable medium of claim 27, wherein matching …
These limitations are exactly the same.
Claim 16. … the threshold is less than five percent …
Claim 30. … the threshold is less than five percent …
These limitations are essentially the same. See the analysis of patented claim 7 against instant claim 22.
Claim 17. … the threshold is less than one percent …

Claim 31. … the threshold is less than one percent …
These limitations are essentially the same. See the analysis of patented claim 8 against instant claim 23.
Claim 18. The one or more non-transitory computer readable medium of claim 10, wherein the instructions for matching …
Claim 32. The one or more non-transitory computer readable medium of claim 27, wherein matching
These limitations are essentially the same. See the analysis of patented claim 9 against instant claim 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619